        Case 5:20-cv-08096-EJD Document 25-1 Filed 03/29/21 Page 1 of 2



 1    Xinlin Li Morrow (State Bar No. 281707)
      xinlin@morrowfirm.com
 2    The Morrow Firm, P.C.
      1880 Century Park E. Suite 815
 3
      Los Angeles, CA 90067
 4    (213) 282-8166

 5    Attorneys for Defendant
      BotsCrew, Inc.
 6
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN JOSE DIVISION

11                                              )   Case No. 5:20-cv-08096-EJD
     OPTRAHEALTH, INC.,                         )
12                                              )   DECLARATION OF XINLIN LI
                      Plaintiff,                )   MORROW IN SUPPORT OF
13                                              )   BOTSCREW, INC.’S MOTION TO
                                                )   DISMISS FOR FAILURE TO STATE A
14              vs.                             )
                                                )   CLAIM UNDER RULE 12(b)(6)
15 BOTSCREW, INC.,                              )
                                                )   Date:        June 3, 2021
16                    Defendant.                )   Time:        9:00 a.m.
                                                )   Judge:       Honorable Edward J. Davila
17                                              )   Courtroom:   4
18
19

20
21
22
23
24
25
26
27
28
                                                 -1–
                               DECLARATION OF XINLIN LI MORROW ISO
     10921497                     BOTSCREW’S MOTION TO DISMISS
        Case 5:20-cv-08096-EJD Document 25-1 Filed 03/29/21 Page 2 of 2



 1              I, Xinlin Li Morrow, declare as follows:

 2              1.     I am an attorney at law duly licensed to practice in California. I am admitted to

 3 practice before this Court. I am an attorney at the Morrow Firm, counsel of record for Defendant

 4 BotsCrew, Inc. (“BotsCrew”) in this action. I make this declaration in support of BotsCrew’s
 5 Motion to Dismiss for Failure to State a Claim under Rule 12(b)(6). I have personal knowledge of
 6 the facts set forth in this Declaration and, if called as a witness, could and would testify
 7 competently to such facts under oath.
 8              2.     Attached hereto as Exhibit A is a true and correct copy of United States

 9 Provisional Patent Application No. 62/576319, filed on October 24, 2017.
10              3.     Attached hereto as Exhibit B is a true and correct copy of a letter from Plaintiff’s

11 counsel to BotsCrew dated October 26, 2020, which is also referenced in paragraph 21 of the
12 Complaint.
13              4.     Attached hereto as Exhibit C is a true and correct copy of a webpage, also

14 available at https://botscrew.com/chatbot-development-team, from BotsCrew’s website, the same

15 website from which Exhibit 2 of the Complaint is exported.
16
17              I declare under penalty of perjury that the foregoing is true and correct.

18              Executed on March 29, 2021, at Los Angeles, California.

19

20                                                                            /s/ Xinlin Li Morrow

21                                                                            Xinlin Li Morrow

22
23
24
25
26
27
28
                                                  -2–
                                DECLARATION OF XINLIN LI MORROW ISO
     10921497                      BOTSCREW’S MOTION TO DISMISS
